DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 and 02/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/19/2020 these drawing are acceptable by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Tong at 650-283-3535 on 03/29/2021.
The application has been amended as follows: 
Claim 5 is cancel.
Claim 1. A computer readable storage medium encoded with instructions capable to be executed by at least a processor of a mobile device to facilitate communication between a first user and a second user:

wherein the mobile device is able to wirelessly couple to a headset that includes at least a speaker and a microphone,
wherein the mobile device and the headset are associated with the first user, and
wherein the plurality of instructions, when executed by the at least a processor, operate to:
receive the message by the mobile device based on at least Internet protocol, together with data regarding an identity of the second user;
identify a level of importance regarding the second user from a plurality of levels, based on the identity of the second user,
wherein the level of importance of the second user was previously set by the first user at least based on the identity of the second user, and wherein a higher level in the plurality of levels of importance is configured to indicate a higher chance that a corresponding message would be received by the first user;
determine if a notification regarding the message is to be presented to the first user, at least based on the level of importance of the second user; and
enable wirelessly the notification regarding the message to be presented by the headset to the first user, if the determine determines that the notification is to be presented to the first user, at least based on the level of importance of the second user,
wherein the notification regarding the message is not to be presented by the headset to the first user, if the determine determines that the notification is

wherein the message is presented by the headset upon receiving an input from the first user after the notification has been presented by the headset.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowance.
Terminal Disclaimer filed and approved.
Regarding claim 1, the closest prior art record Batey, Jr. et al. (US 8,014,723 B2) teaches a computer readable storage medium encoded with instructions capable to be executed by at least a processor of a mobile device to facilitate communication between a first user and a second user:
wherein the second user is attempting to electronically convey a message to the first user,
wherein the mobile device is able to wirelessly couple to a headset that includes at least a speaker and a microphone,
wherein the mobile device and the headset are associated with the first user, and
wherein the plurality of instructions, when executed by the at least a processor, operate to:
receive the message by the mobile device based on at least Internet protocol, together with data regarding an identity of the second user.
However, Batey alone or in combination is fail to teach or fairly suggest

wherein the level of importance of the second user was previously set by the first user at least based on the identity of the second user, and wherein a higher level in the plurality of levels of importance is configured to indicate a higher chance that a corresponding message would be received by the first user;
determine if a notification regarding the message is to be presented to the first user, at least based on the level of importance of the second user; and
enable wirelessly the notification regarding the message to be presented by the headset to the first user, if the determine determines that the notification is to be presented to the first user, at least based on the level of importance of the second user,
wherein the notification regarding the message is not to be presented by the headset to the first user, if the determine determines that the notification is
not to be presented to the first user, at least based on the level of importance of the second user;
wherein the message is presented by the headset upon receiving an input from the first user after the notification has been presented by the headset.

Claims 2-4 are allowance as being dependent directly to the independent claim 1  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIET M DOAN/           Primary Examiner, Art Unit 2641